Mr. Justice Belaval,
dissenting.
San Juan, Puerto Rico, March 12, 1965
Cariblantic Realty Corp., a juridical person organized and existing under the laws of the Commonwealth of Puerto Rico, and certain persons who allege to be its sole stockholders, to wit, coplaintiffs Herbert S. Werner and Robert Berk, filed in the Superior Court of Puerto Rico, San Juan Part, a civil action against a person who also alleges to be the only stockholder of Cariblantic Realty Corp., William Freeman, and the spouses Mario Marcantoni and Gladys Massanet Marcantoni, who had entered into a contract binding themselves to sell to Cariblantic Realty Corp. certain properties owned by them, located in the Municipality of Canóvanas. In that action they prayed the San Juan Part to hold that the only stockholders of coplaintiff Cariblantic *31Realty Corp. were coplaintiffs Herbert S. Werner and Robert Berk, and, in addition, to determine that codefendant William Freeman was neither a stockholder .nor an officer of eoplaintiff Cariblantic Realty Corp.
The need for such judicial determination arose from a clause of the contract entered into on October 31, 1963, between Mr. and Mrs. Marcantoni and the agent of coplain-tiff Cariblantic Realty Corp., also a coplaintiff, Herbert S. Werner, in which it was agreed that the deed of sale closing the business would be signed on January 29, 1964, which date was subsequently extended to April 28, 1964.
On March 7, 1964, codefendant William Freeman sent a cable from New York City to Mr. and Mrs. Marcantoni informing them that the aforesaid codefendant, Freeman, was the sole stockholder and principal officer of coplaintiff Carib-lantic Realty Corp. which was ready to take title to the properties involved in the contract of October 31, 1963, and fixing March 18, 1964, and the office of Attorney José Antonio Luiña as the time and place to close the business; at the same time, on March 11, 1964, coplaintiff Cariblantic Realty Corp. authorized coplaintiff Herbert S. Werner to send to Mr. and Mrs. Marcantoni a communication informing them that the date, time, and place for the closing of the business agreed upon, would be Monday, March 23, 1964, at 10 a.m. in the law offices of McConnell, Valdés & Kelley. As is readily seen, codefendant Freeman required Mr. and Mrs. Marcantoni to sell to him, on March 18, 1964, as sole stockholder, the property involved in the contract of October 31, 1963, and coplaintiffs Herbert S. Werner and Robert Berk required that they be sold, on March 23, 1964, as sole stockholders, the. same property. On the other hand, the possibility existed that the controversy among the parties could not be settled prior to April 28, 1964, and that the contract to sell became ineffective.
*32It is for this reason that on March 15, 1964, in a motion to secure effectiveness, plaintiffs moved for an order addressed to each and every one of the defendants to desist and abstain from carrying out any transaction, regardless of its nature, in connection with the lands involved in the controversy, and ordering them specifically to desist and abstain from executing any necessary document regarding the purchase and sale of the lands, which order was issued as requested, that same day, March 15, 1964. As a matter of curiosity, it should be stressed that in the answer to the complaint filed by codefendant Freeman on April 8, 1964, the Court is informed that on March 13, 1964, that is, two days before moving for the order to secure effectiveness, and in New York City, Cariblantic Realty Corp. had conveyed to Mr. Fredic Gould, by endorsement, the option to sell contract above referred to.
Subsequently, sensing the possibility that April 28, 1964, would elapse without the right to acquire the lands having been completely settled, plaintiffs moved for the appointment of a Receiver and April 20, 1964, was set to hear the parties concerning this request. After hearing the parties, on April 21, 1964, the trial court ordered the appointment of a Receiver, designated Mr. Roberto J. Matos as such Receiver, and instructed him, among other things, to notify codefendants Mario Marcantoni and his wife Gladys Massanet Marcantoni, of the date, time, and place to close the business agreed to in the Option to Sell Contract of October 31, 1963; to appear on said date, time, and place on behalf of Cariblantic Realty Corp. to execute whichever documents were necessary in order to consummate the business agreed to; to receive on behalf and in representation of Cariblantic Realty Corp., from the hands of coplaintiffs Herbert S. Werner and Robert Berk, the sum of $135,000.00 and to pay said sum to Mr. and Mrs. Marcantoni; to take possession of the properties thus acquired, all of it subject to further order of the Court, with *33the understanding that the properties would remain in “cus-todia legis” subject to any further determination deemed proper by the Court with respect thereto.
In addition, the order of receivership has two other provisions: (I) “It is expressly provided that, should codefendants Mario Marcantoni and his wife Gladys Massanet Marcantoni refuse to convey the properties in question in the manner above provided, the conveyance shall be carried out on the date, time, and place designated by the Receiver, by the Marshal of this Court, who is hereby authorized to make said conveyance on behalf and in representation of the sellers, Mario Marcantoni and his wife Gladys Massanet Marcantoni, all of it pursuant to the terms, clauses, covenants, and conditions of the Option to Sell Contract.” (2) “It is expressly provided that the conveyance of the properties on behalf of Cariblantic Realty Corp. hereby ordered, shall be subject to any right established before the Court by any third person who may have validly acquired, by assignment on the part of Cariblantic Realty Corp., the latter’s rights with respect to the Option to Sell Contract of October 31, 1963. If this Court should determine after hearing the parties that a particular third party acquired the rights of Cariblantic Realty Corp. in the aforesaid Option to Sell Contract, the Court shall then order the Receiver to convey the aforesaid properties to such third party, and the Court shall take whichever additional measures may be proper in law for the protection of the parties and the final disposition of the case.”
When Mr. Marcantoni and his wife refused to close the business as requested and to convey the properties, the Marshal of the Superior Court of Puerto Rico, San Juan Part, proceeded to make the conveyance on behalf of Mr. and Mrs. Marcantoni in favor of Cariblantic Realty Corp., in accordance with deed No. 5 of April 24, 1964, before Notary Mr. Ramón Moran Loubriel.
*34On April 27, 1964, codefendant William Freeman, petitioner herein, filed in this Court a petition for certiorari to review the order of April 21, 1964, ordering the receivership, on the following grounds: (1) because said order had been issued without giving plaintiff an opportunity to introduce evidence; (2) because the appointment of a Receiver is erroneous inasmuch as petitioner had and still has some other adequate remedy in law; (3) because no possibility was shown to exist to the effect that plaintiffs would prevail; (4) because that order is erroneous insofar as it orders the Receiver to take possession of a property, title to or possession of which is not in issue in the complaint filed by plaintiffs.
1. After issuing the writ and thoroughly examining the entire procedural question as the same appears from the record of the trial court, we agree that to order a receivership in order to take certain actions that are hard to settle in the peremptory period of time fixed in the contract of October 31, 1963, was a reasonable manner of protecting the rights of the three parties concerned. We lack the necessary background to make a determination with respect to the denial of the Judge to hear evidence before ordering the receivership. As a matter of fact, when on April 20, 1964, the parties were heard regarding the advisability of the receivership, codefendant Freeman had already informed the Court in his answer filed April 8, 1964, that on March 13, 1964, and in New York City he had conveyed to Mr. Fredic Gould, by endorsement, any rights he might have had in the Option to Sell Contract.
2-3. It is true that the appointment of a receiver, within a petition to secure the effectiveness of a judgment, is at all times a remedy to be handled with the utmost care, above all with respect to the damage that such remedy might cause to an adverse interest: Ramírez v. District Court, 64 P.R.R. 507, 513-516 (De Jesús) (1945). Nevertheless, when circumstances indicate that a certain state of fact or of law *35favorable to all parties concerned may be obtained through the transfer of authority and direction of a business creating a receivership, such remedy is at the disposal of judicial discretion. The fact that in the contract of October 31, 1963, coplaintiff Herbert S. Werner should appear as sole agent of Cariblantic Realty Corp. gives way to the inference that plaintiffs will prevail and be declared the only parties in interest, insofar as the rights originating the Option to Sell Contract of October 31, 1963, are concerned.
4. The right to exercise the option in the manner agreed upon in the contract of October 31, 1963, is by itself a controversy regarding an ownership right, of a real nature although subject, as to consummation, to previous judicial determination. The remedy adopted by the trial court is correctly inspired on the aim of maintaining available the right of ownership pending the controversy as to who are the real parties in interest as stockholders, managers, or agents of the corporation.
The writ issued April 27, 1964, should be discharged and the order issued in aid of our jurisdiction, set aside.